
	
		II
		110th CONGRESS
		1st Session
		S. 1034
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 29, 2007
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To create investment opportunities for
		  rural families and access to credit for rural entrepreneurs and
		  microenterprises, to support rural regional investment, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Rural Investment to Strengthen our
			 Economy Act of 2007  or the Rural RISE Act.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—New financial opportunities for rural
				Americans
					Sec. 101. Capital loss deduction allowed with respect to sale
				or exchange of principal residence in certain rural areas.
					Sec. 102. Rural student loan forgiveness.
					TITLE II—Access to credit for rural entrepreneurs and
				microenterprises
					Sec. 201. Rural entrepreneurship and microenterprise
				program.
					TITLE III—Rural regional investment initiative
					Sec. 301. Rural regional investment initiative.
					Sec. 302. Rural regional entrepreneurship program.
					TITLE IV—Regional skills alliances
					Sec. 401. Findings.
					Sec. 402. Definition of Secretary.
					Subtitle A—Skill grants
					Sec. 411. Authorization.
					Sec. 412. Use of amounts.
					Sec. 413. Requirement of matching funds.
					Sec. 414. Limit on administrative expenses.
					Sec. 415. Authorization of appropriations.
					Subtitle B—Planning grants
					Sec. 421. Authorization.
					Sec. 422. Application.
					Sec. 423. Requirement of matching funds.
					Sec. 424. Authorization of appropriations.
					TITLE V—Small business jobs tax credit
					Sec. 501. Expansion of work opportunity tax credit.
				
			INew financial opportunities for rural
			 Americans
			101.Capital loss deduction allowed with respect
			 to sale or exchange of principal residence in certain rural areas
				(a)In generalSubsection (c) of section 165 of the
			 Internal Revenue Code of 1986 (relating to limitation on losses of individuals)
			 is amended—
					(1)by striking and at the end
			 of paragraph (2),
					(2)by striking the period at the end of
			 paragraph (3) and inserting ; and, and
					(3)by adding at the end the following new
			 paragraph:
						
							(4)losses arising from the sale or exchange of
				the principal residence (within the meaning of section 121) of the taxpayer,
				but only if such principal residence—
								(A)is located in a nonmetropolitan county
				which, based on information contained in the 2000 decennial census, has a
				population which resides in areas more than 50 percent of which are classified
				as rural by the Secretary of Agriculture, and
								(B)was acquired by the taxpayer after the date
				of the enactment of this
				paragraph.
								.
					(b)Conforming amendmentSection 67(b)(3) is amended by striking
			 paragraph (2) or (3) and inserting paragraph (2), (3), or
			 (4).
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to sales and exchanges after the date of the enactment
			 of this Act, in taxable years ending after such date.
				102.Rural student loan forgiveness
				(a)DefinitionsIn this section:
					(1)DegreeThe term degree means an
			 associate's degree or baccalaureate degree awarded by an institution of higher
			 education.
					(2)Eligible borrowerThe term eligible borrower
			 means any borrower who is not in default on any of the borrower's student loans
			 under part B, D, or E of title IV of the Higher Education Act of 1965.
					(3)Institution of higher
			 educationThe term
			 institution of higher education has the meaning given the term in
			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
					(4)Eligible areaThe term eligible area means a
			 nonmetropolitan county that, based on information contained in the 2000
			 decennial census, has a population that resides in areas more than 50 percent
			 of which are classified as rural by the Secretary of Agriculture.
					(5)SecretaryThe term Secretary means the
			 Secretary of Education.
					(b)Program
					(1)In generalThe Secretary shall carry out a program of
			 assuming or cancelling the obligation to repay, pursuant to subsection (c), a
			 loan made, insured, or guaranteed under part B, D, or E of title IV of the
			 Higher Education Act of 1965 (20 U.S.C. 1071 et seq., 20 U.S.C. 1087a et seq.,
			 20 U.S.C. 1087aa et seq.), excluding loans made under section 428B of such Act
			 or comparable loans made under part D of such Act, for any borrower who—
						(A)obtains a degree;
						(B)resides in an eligible area; and
						(C)is employed in an eligible area.
						(2)RegulationsThe Secretary is authorized to prescribe
			 such regulations as may be necessary to carry out the provisions of this
			 section.
					(c)Loan repayment or cancellation
					(1)In generalThe Secretary shall assume or cancel the
			 obligation to repay, after each of the first 5 years of the residency and
			 employment described in subparagraphs (B) and (C) of subsection (b)(1) that
			 occur after the date of enactment of this Act, 10 percent of the total amount
			 of all loans made to a student under the provisions of title IV of the Higher
			 Education Act of 1965 as described in subsection (b)(1), up to a maximum amount
			 of $2,000 each year.
					(2)ConstructionNothing in this section shall be construed
			 to authorize the refunding of any repayment of a loan made, insured, or
			 guaranteed under part B, D, or E of title IV of the Higher Education Act of
			 1965.
					(3)InterestIf a portion of a loan is repaid or
			 cancelled by the Secretary under this section for any year, the proportionate
			 amount of interest on such loan that accrues for such year shall be repaid or
			 cancelled by the Secretary so long as the total amount repaid or cancelled by
			 the Secretary in any 1 year does not exceed $2,000.
					(d)Repayment to eligible lendersThe Secretary shall pay to each eligible
			 lender or holder for each fiscal year an amount equal to the aggregate amount
			 of loans which are subject to repayment pursuant to this section for such
			 year.
				(e)Application for repayment or
			 cancellation
					(1)In generalAn eligible borrower desiring loan
			 repayment or cancellation under this section shall submit a complete and
			 accurate application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require.
					(2)ConditionsAn eligible borrower may apply for loan
			 repayment or cancellation under this section after completing each year of
			 qualifying residency and employment. The eligible borrower shall receive
			 forbearance while engaged in qualifying residency and employment unless the
			 borrower is in deferment while so engaged.
					(f)Authorization of appropriations
					(1)Loan repayment and
			 cancellationThere are
			 authorized to be appropriated to carry out this section such sums as may be
			 necessary.
					(2)Perkins loan fundsThere are authorized to be appropriated
			 such sums as may be necessary for Federal capital contributions to student loan
			 funds established under part E of title IV of the Higher Education Act of
			 1965.
					(g)Repayment or cancellation excluded from
			 gross incomeSection
			 108(f)(1) of the Internal Revenue Code of 1986 (relating to student loans) is
			 amended by inserting or pursuant to section 102 of the
			 Rural Investment to Strengthen our Economy
			 Act of 2007 after employers.
				IIAccess to credit for rural entrepreneurs
			 and microenterprises
			201.Rural entrepreneurship and microenterprise
			 programSubtitle D of the
			 Consolidated Farm and Rural Development Act is amended by inserting after
			 section 364 (7 U.S.C. 2006f) the following:
				
					365.Rural entrepreneurship and microenterprise
				program
						(a)DefinitionsIn this section:
							(1)Economically disadvantaged
				microentrepreneurThe term
				economically disadvantaged microentrepreneur means an owner,
				majority owner, or developer of a microenterprise in an eligible area that has
				the ability to compete in the private sector but has been impaired due to
				diminished capital and credit opportunities, as compared to other
				microentrepreneurs in the industry.
							(2)Eligible areaThe term eligible area means a
				nonmetropolitan county that, based on information contained in the 2000
				decennial census, has a population that resides in areas more than 50 percent
				of which are classified as rural by the Secretary.
							(3)Indian tribeThe term Indian tribe has the
				meaning given the term in section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450b).
							(4)IntermediaryThe term intermediary means an
				entity that—
								(A)makes and services microloans to eligible
				small business concerns; and
								(B)provides marketing, management, and
				technical assistance to borrowers, including—
									(i)a microenterprise development organization
				or program;
									(ii)a private, nonprofit community development
				corporation;
									(iii)a consortium of private, nonprofit
				community development corporations or other entities;
									(iv)a quasi-governmental economic development
				entity, other than a State, county, municipal government, or any agency of a
				State, county, or municipal government; or
									(v)an agency of, or a nonprofit entity
				established by, a tribal government.
									(5)Low-income individualThe term low-income individual
				means an individual with an income (adjusted for family size) of not more than
				the greater of—
								(A)80 percent of median income of an area;
				or
								(B)80 percent of the statewide nonmetropolitan
				area median income.
								(6)MicrocreditThe term microcredit means a
				business loan or loan guarantee of not more than $50,000 provided to a rural
				entrepreneur.
							(7)MicroenterpriseThe term microenterprise means
				a sole proprietorship, joint enterprise, limited liability company,
				partnership, corporation, or cooperative that—
								(A)has 5 or fewer employees; and
								(B)is unable to obtain sufficient credit,
				equity, or banking services elsewhere, as determined by the Secretary.
								(8)Microenterprise development
				organization
								(A)In generalThe term microenterprise development
				organization means a nonprofit entity that provides training and
				technical assistance to rural entrepreneurs and access to capital or another
				service described in subsection (b) to rural entrepreneurs.
								(B)InclusionsThe term microenterprise development
				organization includes an organization described in subparagraph (A) with
				a demonstrated record of delivering services to economically disadvantaged
				microentrepreneurs.
								(9)Microenterprise development
				programThe term
				microenterprise development organization means a program
				administered by a organization serving an eligible area.
							(10)MicroentrepreneurThe term microentrepreneur
				means the owner, operator, or developer of a microenterprise.
							(11)ProgramThe term program means the
				rural entrepreneur and microenterprise program established under subsection
				(b)(1).
							(12)Qualified organizationThe term qualified
				organization means—
								(A)a microenterprise development organization
				or microenterprise development program that has a demonstrated record of
				delivering microenterprise services to rural entrepreneurs, as demonstrated by
				the development of an effective plan of action and the possession of necessary
				resources to deliver microenterprise services to rural entrepreneurs
				effectively, as determined by the Secretary;
								(B)an intermediary that has a demonstrated
				record of delivery assistance to microenterprise development organizations or
				microenterprise development programs;
								(C)a microenterprise development organization
				or microenterprise development program that—
									(i)serves rural entrepreneurs; and
									(ii)enters into an agreement with a local
				community, in conjunction with a State or local government or Indian tribe, to
				provide assistance described in subsection (b);
									(D)an Indian tribe, the tribal government of
				which certifies to the Secretary that no microenterprise development
				organization or microenterprise development program exists under the
				jurisdiction of the Indian tribe;
								(E)a group of 2 or more organizations or
				Indian tribes described in subparagraph (A), (B), (C), or (D) that agree to act
				jointly as a qualified organization under this section; or
								(F)for purposes of subsection (b), an
				institution of higher education (as defined in section 101(a) of the
				Higher Education Act of 1965 (20
				U.S.C. 1001(a))).
								(13)Rural capacity building
				serviceThe term rural
				capacity building service means a service provided to an organization
				that—
								(A)is, or is in the process of becoming, a
				microenterprise development organization or microenterprise development
				program; and
								(B)serves eligible areas for the purpose of
				enhancing the ability of the organization to provide training, technical
				assistance, and other related services to rural entrepreneurs.
								(14)Rural entrepreneurThe term rural entrepreneur
				means a microentrepreneur, or prospective microentrepreneur—
								(A)the principal place of business of which is
				in an eligible area; and
								(B)that is unable to obtain sufficient
				training, technical assistance, or microcredit elsewhere, as determined by the
				Secretary.
								(15)SecretaryThe term Secretary means the
				Secretary of Agriculture, acting through the Administrator of the Rural
				Business-Cooperative Service.
							(16)Small business concernThe term small business
				concern has the meaning given the term in section 3 of the
				Small Business Act (15 U.S.C.
				632).
							(17)Training and technical and financial
				assistance
								(A)In generalThe term training and technical and
				financial assistance means assistance provided to rural entrepreneurs to
				develop the skills the rural entrepreneurs need to plan, market, and manage
				their own business.
								(B)InclusionsThe term training and technical and
				financial assistance includes assistance provided for the purpose
				of—
									(i)enhancing business planning, marketing,
				management, or financial management skills; and
									(ii)obtaining microcredit.
									(18)Tribal governmentThe term tribal government
				means the governing body of an Indian tribe.
							(b)Rural entrepreneur and microenterprise
				program
							(1)In generalFrom amounts made available under
				subsection (h), the Secretary shall establish a rural entrepreneurship and
				microenterprise program.
							(2)PurposesThe purposes of the program are—
								(A)to make grants to qualified organizations
				and intermediaries to be used for marketing, management, and technical
				assistance to the target population of the program;
								(B)to make grants to assist in researching and
				developing the best practices in delivering and evaluating training, technical
				assistance, and microcredit programs to rural entrepreneurs;
								(C)to make direct and guaranteed loans to
				qualified organizations and intermediaries for the purpose of making microloans
				to low-income individuals and moderate-income individuals in rural areas to
				establish and sustain new small business concerns; and
								(D)to carry out such other projects and
				activities as the Secretary determines are consistent with this section.
								(3)AllocationFrom the total amount of funds made
				available for a fiscal year to make grants and loans under this section, the
				Secretary shall ensure that not less than 50 percent of funds are used to carry
				out activities described in subparagraphs (A) and (B) of paragraph (2).
							(c)Grants
							(1)In generalA qualified organization or intermediary
				shall be eligible to receive a grant under the program to provide marketing,
				management, and technical assistance to small business concerns.
							(2)Grant limitationsNo single qualified organization may
				receive more than 10 percent of the total funds that are made available for a
				fiscal year to carry out this section.
							(3)SubgrantsSubject to such regulations as the
				Secretary may promulgate, a qualified organization that receives a grant under
				this section may use the grant to provide assistance to other qualified
				organizations, including small or emerging qualified organizations.
							(d)Loan administration
							(1)In generalIn carrying out the program, the Secretary
				may provide loans to qualified organizations and intermediaries to provide
				microcredit to rural entrepreneurs and microenterprises, under such terms and
				conditions as the Secretary may prescribe.
							(2)Loan durationLoans made under this paragraph shall be
				for a term of 10 years.
							(3)Application interest ratesLoans made under this paragraph to a
				qualified organization or intermediary shall bear an interest rate equal to 2
				percentage points below the rate determined by the Secretary of the Treasury
				for obligations of the United States with a period of maturity of 5 years,
				adjusted to the nearest one-eighth of 1 percent.
							(e)Administrative expensesNot more than 15 percent of the total
				amount of assistance received by a qualified organization of intermediary for a
				fiscal year under this section may be used for administrative expenses.
						(f)Targeted populationsIn making grants and loans under this
				section, the Secretary shall ensure, to the maximum extent practicable,
				that—
							(1)grant and loan recipients include qualified
				organizations and intermediaries—
								(A)of varying sizes; and
								(B)that serve racially, ethnically and
				geographically diverse populations, and
								(2)not less than 50 percent of the grants and
				loans made under this section are used to benefit low-income individuals,
				women, or minorities, as identified by the Secretary, including individuals
				residing on Indian reservations.
							(g)Cost share
							(1)Federal shareThe Federal share of the cost of a project
				carried out using funds from a grant under this section shall be 75
				percent.
							(2)Form of non-Federal shareThe non-Federal share of the cost of a
				project described in paragraph (1) may be provided—
								(A)by public funds, including funds obtained
				through other Federal, State and local fees and grants; or
								(B)by private funds.
								(h)FundingThere is authorized to be appropriated
				$30,000,000 to carry out this
				section.
						.
			IIIRural regional investment
			 initiative
			301.Rural regional investment
			 initiative
				(a)Definition of eligible areaSection 385B of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 2009dd–1) is amended by striking paragraph (3)
			 and inserting the following:
					
						(3)Eligible areaThe term eligible area means a
				nonmetropolitan county that, based on information contained in the 2000
				decennial census, has a population that resides in areas more than 50 percent
				of which are classified as rural by the
				Secretary.
						.
				(b)Composition of Regional
			 BoardsSection 385C(b)(2)(A)
			 of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009dd–2(b)(2)(A))
			 is amended by striking clauses (vi) and (vii) and inserting the
			 following:
					
						(vi)academic institutions, including community
				colleges;
						(vii)faith-based organizations;
						(viii)other entities and organizations, as
				determined by the Regional Board; and
						(ix)consortia of entities and organizations
				described in clauses (i) through
				(viii).
						.
				(c)Composition of National Board on Rural
			 AmericaSection 385D(b)(1)(A)
			 of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009dd–3(b)(1)(A))
			 is amended by striking clauses (iv) through (vii) and inserting the
			 following:
					
						(iv)representatives of State and local
				governments;
						(v)representatives of the rural philanthropic
				community;
						(vi)representatives of Indian tribes (as
				defined in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b));
						(vii)representatives of nonprofit
				organizations;
						(viii)representatives of academic institutions,
				including community colleges; and
						(ix)representatives of such other entities or
				organizations as the Secretary considers to be
				appropriate.
						.
				(d)Amount of grantsSection 385E of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 2009dd–4) is amended—
					(1)in subsection (a), by striking
			 $100,000,000 and inserting $200,000,000 each
			 year; and
					(2)in subsection (b)—
						(A)in the matter before paragraph (1), by
			 inserting each year after shall use;
						(B)in paragraph (1), by striking
			 $8,000,000 and inserting $20,000,000;
						(C)in paragraph (2)—
							(i)by striking $87,000,000 and
			 inserting $135,000,000; and
							(ii)by striking and at the
			 end;
							(D)by redesignating paragraph (3) as paragraph
			 (4); and
						(E)by inserting after paragraph (2) the
			 following:
							
								(3)not less than $40,000,000 to carry out
				section 385I;
				and
								.
						(e)Rural strategic investment planning
			 grantsSection 385F of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 2009dd–5) is
			 amended—
					(1)by striking subsection (c) and inserting
			 the following:
						
							(c)PreferencesIn awarding planning grants, the National
				Board shall give a preference to planning grants that will be used—
								(1)to address community capacity building and
				community sustainability;
								(2)to incorporate other Federal agency
				development plans; or
								(3)to leverage available public and private
				assets.
								;
				and
					(2)in subsection (d), by striking
			 $100,000 and inserting $250,000.
					(f)Innovation grantsSection 385G of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 2009dd–6) is amended—
					(1)in subsection (a), by inserting to
			 be administered by the Office of Rural Development after
			 innovation grants;
					(2)in subsection (d)(7), by inserting ,
			 including poverty alleviation before the period at the end; and
					(3)in subsection (e)—
						(A)by redesignating paragraph (4) as paragraph
			 (5); and
						(B)by inserting after paragraph (3) the
			 following:
							
								(4)Non-Federal organizationsA Regional Board may select 1 or more
				non-Federal organizations to manage and use innovation grants approved and
				awarded under this
				section.
								.
						302.Rural regional entrepreneurship
			 programSubtitle I of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 2009dd et seq.) is
			 amended by adding at the end the following:
				
					385I.Rural regional entrepreneurship
				program
						(a)Definition of rural
				entrepreneurThe term
				rural entrepreneur has the meaning given the term in section
				365(a).
						(b)ProgramThe Secretary shall establish a rural
				regional entrepreneurship program under which the Secretary shall provide
				grants to stimulate rural entrepreneurship and provide technical assistance,
				research, and evaluation to rural entrepreneurs.
						(c)Block grants
							(1)In generalFrom amounts made available under
				subsection (f), the Secretary shall use $15,000,000 for each fiscal year to
				make block grants to States in accordance with this subsection.
							(2)Amount of grantA grant to a State under this subsection
				for any fiscal year shall be in an amount that is, as determined by the
				National Board—
								(A)not more than $400,000; and
								(B)not less than $200,000.
								(3) Cost ShareTo be eligible to receive a grant under
				this subsection, a State shall match any grant funds received under this
				subsection with an equal or greater amount of non-Federal funds.
							(4)Use of fundsA State shall use funds received under this
				subsection to support multi-county entrepreneurship development systems focused
				on eligible areas in consultation with the RUPRI Center for Rural
				Entrepreneurship.
							(d)Competitive regional entrepreneurship
				grants
							(1)In generalFrom amounts made available under
				subsection (f), the Secretary shall—
								(A)transfer $15,000,000 for each fiscal year
				to the National Board to make regional entrepreneurship grants to rural
				entrepreneurs through a competitive application process; and
								(B)use at least $10,000,000 to make grants to
				successful applicants identified as regional intermediaries under subsection
				(e)(3).
								(2)AdministrationThe Under Secretary for Rural Development
				shall administer grants under this subsection.
							(e)Center for Rural Entrepreneurship
							(1)In generalFrom amounts made available under
				subsection (f), the Secretary shall transfer $10,000,000 for each fiscal year
				to the RUPRI Center for Rural Entrepreneurship (referred to in this subsection
				as the Center) for use in accordance with this subsection.
							(2)Research, evaluation, and data collection
				and analysis
								(A)In generalOf the amount transferred to the Center
				under paragraph (1), the Center shall use $5,000,000 for each fiscal year to
				carry out research, evaluation, and data collection and analysis programs, of
				which not less than $500,000 for each fiscal year shall be used to enter into
				contracts, in accordance with a national research agenda approved by the
				National Board, with each of—
									(i)the regional rural development centers
				described in section 1670(a) of the Food, Agriculture, Conservation, and Trade
				Act of 1990 (7 U.S.C. 5923(a)); and
									(ii)the Economic Research Service.
									(B)Coordination and focus of
				programsThe programs carried
				out under this paragraph shall—
									(i)be coordinated by the Center across a broad
				range of higher education institutions and research organizations; and
									(ii)focus on providing insights and creating
				opportunities for sustained entrepreneurship development in rural areas of the
				United States.
									(3)Regional intermediariesOf the amount transferred to the Center
				under paragraph (1), the Center shall use $4,000,000 for each fiscal year to
				establish and maintain a nationwide network of regional intermediaries with the
				capacity and tools—
								(A)to provide effective entrepreneurship
				development information, training, and technical assistance to rural regions
				and communities in the United States; and
								(B)to enhance the effectiveness of
				organizations that provide direct technical assistance and training services to
				rural entrepreneurs.
								(4)Management activities and
				reportsOf the amount
				transferred to the Center under paragraph (1), the Center shall use $1,000,000
				for each fiscal year—
								(A)to enhance and sustain the capacity and
				ability of the Center to direct and manage the programs and activities
				described in paragraphs (1), (2), and (3); and
								(B)to submit—
									(i)to the National Board, an annual report
				that describes those programs and activities carried out during the year
				covered by the report; and
									(ii)to the Secretary, an annual report that
				describes the state of entrepreneurship in the United States during the year
				covered by the report.
									(5)Availability of funds; contracts
								(A)Availability of fundsFunds made available under this subsection
				shall remain available until expended, including for any purpose under this
				section.
								(B)ContractsEach contract entered into by the Center
				and an individual or entity shall be based on the performance of the individual
				or entity.
								(f)FundingOf funds made available under section
				385E(b)(3), for each of fiscal years 2008 through 2012, the Secretary shall use
				to carry out this section $40,000,000, to remain available until
				expended.
						.
			IVRegional skills alliances
			401.FindingsCongress finds that—
				(1)many small businesses lack the financial
			 capacity to support the training of high-skilled workers;
				(2)many high-tech companies concerned about
			 worker training consider recruiting employees from overseas because a shortage
			 of information technology workers remains a significant problem;
				(3)too many highly educated workers in
			 underserved communities do not have the specialized skills needed to meet the
			 needs of local businesses; and
				(4)regional skills alliances bring businesses
			 and 4-year colleges and universities and community colleges together to help
			 develop and implement effective programs to make sure workers have the training
			 needed to compete in the modern workplace.
				402.Definition of SecretaryIn this title, the term
			 Secretary means the Secretary of Labor.
			ASkill grants
				411.Authorization
					(a)In generalThe Secretary, in consultation with the
			 Secretary of Commerce, shall award grants to eligible entities described in
			 subsection (b) to assist the entities to improve the job skills necessary for
			 employment in specific industries.
					(b)Eligible entities described
						(1)In generalAn eligible entity described in this
			 subsection is a consortium that—
							(A)shall consist of representatives from not
			 less than 5 businesses, or a lesser number of businesses if such lesser number
			 of businesses employs at least 30 percent of the employees in the industry
			 involved in the region (or a nonprofit organization that represents such
			 businesses);
							(B)may consist of representatives from—
								(i)labor organizations;
								(ii)State and local government; and
								(iii)educational institutions;
								(C)is established to serve 1 or more
			 particular industries; and
							(D)is established to serve an eligible
			 area.
							(2)Eligible areaThe term eligible area means a
			 nonmetropolitan county that, based on information contained in the 2000
			 decennial census—
							(A)has a population that resides in areas more
			 than 50 percent of which are classified as rural by the Secretary of
			 Agriculture; and
							(B)had an average employment percentage change
			 during the period of calendar years 2001 through 2004 that was less than the
			 national average employment percentage change (as determined by the Bureau of
			 Economic Analysis).
							(3)Majority of representativesA majority of the representatives
			 comprising the consortium shall be representatives described in paragraph
			 (1)(A).
						(c)Priority for small businessesIn providing grants under subsection (a),
			 the Secretary shall give priority to an eligible entity if a majority of
			 representatives forming the entity represent small-business concerns (as
			 defined in section
			 3(a) of the Small Business
			 Act (15
			 U.S.C. 632(a)).
					(d)Maximum amount of grantThe amount of a grant awarded to an
			 eligible entity under subsection (a) may not exceed $1,000,000 for any fiscal
			 year.
					412.Use of amounts
					(a)In generalThe Secretary may not award a grant under
			 section 411 to an eligible entity unless the entity agrees to use amounts
			 received from the grant to improve the job skills necessary for employment by
			 businesses in the industry with respect to which the entity was
			 established.
					(b)Conduct of program
						(1)In generalIn carrying out the program described in
			 subsection (a), the eligible entity may provide for—
							(A)an assessment of training and job skill
			 needs for the industry;
							(B)the development of a sequence of skill
			 standards that are benchmarked to advanced industry practices;
							(C)the development of curriculum and training
			 methods, including, where appropriate, e-learning or technology-based
			 training;
							(D)the purchase, lease, or receipt of
			 donations of training equipment;
							(E)the identification of training providers
			 and the development of partnerships between the industry and educational
			 institutions, including community colleges;
							(F)the development of apprenticeship
			 programs;
							(G)the development of training programs for
			 workers, including dislocated workers;
							(H)the development of training plans for
			 businesses; and
							(I)the development of the membership of the
			 entity.
							(2)Additional requirementIn carrying out the program described in
			 subsection (a), the eligible entity shall provide for the development and
			 tracking of performance outcome measures for the program and the training
			 providers involved in the program.
						(c)Administrative costsThe eligible entity may use not more than
			 10 percent of the amount of a grant to pay for administrative costs associated
			 with the program described in subsection (a).
					413.Requirement of matching funds
					(a)In generalThe Secretary may not award a grant under
			 section 411 to an eligible entity unless the entity agrees that the entity will
			 make available non-Federal contributions toward the costs of carrying out
			 activities under the grant in an amount that is not less than $2 for each $1 of
			 Federal funds provided under the grant, of which—
						(1)$1 shall be provided by the businesses
			 participating in the entity; and
						(2)$1 shall be provided by the State or local
			 government involved.
						(b)Other contributions
						(1)EquipmentEquipment donations to facilities that are
			 not owned or operated by the members of the eligible entity involved and that
			 are shared by the members may be included in determining compliance with
			 subsection (a).
						(2)Limitation
							(A)In generalAn eligible entity may not include in-kind
			 contributions in complying with the requirement of subsection (a).
							(B)ConsiderationThe Secretary may consider donations
			 described in subparagraph (A) in ranking applications.
							414.Limit on administrative
			 expensesThe Secretary may use
			 not more than 5 percent of the amounts made available to carry out this title
			 to pay the Federal administrative costs associated with awarding grants under
			 this title.
				415.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this subtitle—
					(1)$50,000,000 for each of fiscal years 2008
			 through 2012; and
					(2)such sums as are necessary for each fiscal
			 year thereafter.
					BPlanning grants
				421.Authorization
					(a)In generalThe Secretary, in consultation with the
			 Secretary of Commerce, shall award grants to States to enable the States to
			 assist businesses, organizations, and agencies described in section 411(b) in
			 conducting planning to form consortia described in that section.
					(b)Maximum amount of grantThe amount of a grant awarded to a State
			 under subsection (a) may not exceed $500,000 for any fiscal year.
					422.ApplicationThe Secretary may not award a grant under
			 section 421 to a State unless the State submits to the Secretary an application
			 at such time, in such manner, and containing such information as the Secretary
			 may reasonably require.
				423.Requirement of matching fundsThe Secretary may not award a grant under
			 section 421 to a State unless the State agrees that the State will make
			 available non-Federal contributions toward the costs of carrying out activities
			 under this subtitle in an amount that is not less than $1 for each $1 of
			 Federal funds provided under the grant.
				424.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this subtitle $5,000,000 for fiscal
			 year 2008.
				VSmall business jobs tax credit
			501.Expansion of work opportunity tax
			 credit
				(a)In GeneralSection 51(d)(1) of the Internal Revenue
			 Code of 1986 (relating to members of targeted groups) is amended by striking
			 or at the end of subparagraph (H), by striking the period at the
			 end of subparagraph (I) and inserting , or, and by adding at the
			 end the following:
					
						(J)a qualified small business
				employee.
						.
				(b)Qualified Small Business
			 EmployeeSection 51(d) of the
			 Internal Revenue Code of 1986 is amended by redesignating paragraphs (11)
			 through (13) as paragraphs (12) through (14), respectively, and by inserting
			 after paragraph (10) the following:
					
						(11)Qualified small business employee
							(A)In generalThe term qualified small business
				employee means any individual—
								(i)hired by a qualified small business located
				in an eligible area, or
								(ii)hired by a qualified small business and who
				is certified by the designated local agency as residing in such an eligible
				area.
								(B)Qualified small businessThe term qualified small
				business has the meaning given the term small employer by
				section 4980D(d)(2).
							(C)Eligible areaThe term eligible area means a
				nonmetropolitan county that, based on information contained in the 2000
				decennial census—
								(i)has a population that resides in areas more
				than 50 percent of which are classified as rural by the Secretary of
				Agriculture; and
								(ii)had an average employment percentage change
				during the period of calendar years 2001 through 2004 that was less than the
				national average employment percentage change (as determined by the Bureau of
				Economic Analysis).
								(D)Number of designationsThe Secretary, after consultation with the
				Secretary of Housing and Urban Development and the Secretary of Agriculture,
				may not designate more than 400 eligible areas.
							(E)Special rules for determining amount of
				creditFor purposes of
				applying this subpart to wages paid or incurred to any qualified small business
				employee—
								(i)subsection (a) shall be applied by
				substituting 20 percent of the qualified first, second, third, fourth,
				or fifth year wages for 40 percent of the qualified first year
				wages, and
								(ii)in lieu of paragraphs (2) and (3) of
				subsection (b), the following definitions and special rule shall apply:
									(I)Qualified first-year wagesThe term qualified first-year
				wages means, with respect to any individual, qualified wages
				attributable to service rendered during the 1-year period beginning with the
				day the individual begins work for the employer.
									(II)Qualified second-year wagesThe term qualified second-year
				wages means, with respect to any individual, qualified wages
				attributable to service rendered during the 1-year period beginning on the day
				after the last day of the 1-year period with respect to such individual
				determined under subclause (I).
									(III)Qualified third-year wagesThe term qualified third-year
				wages means, with respect to any individual, qualified wages
				attributable to service rendered during the 1-year period beginning on the day
				after the last day of the 1-year period with respect to such individual
				determined under subclause (II).
									(IV)Qualified fourth-year wagesThe term qualified fourth-year
				wages means, with respect to any individual, qualified wages
				attributable to service rendered during the 1-year period beginning on the day
				after the last day of the 1-year period with respect to such individual
				determined under subclause (III).
									(V)Qualified fifth-year wagesThe term qualified fifth-year
				wages means, with respect to any individual, qualified wages
				attributable to service rendered during the 1-year period beginning on the day
				after the last day of the 1-year period with respect to such individual
				determined under subclause (IV).
									(VI)Only first $15,000 of wages per year taken
				into accountThe amount of
				the qualified first, second, third, fourth, and fifth year wages which may be
				taken into account with respect to any individual shall not exceed $15,000 per
				year.
									.
				(c)Effective
			 DateThe amendments made by
			 this section shall apply to individuals who begin work for the employer after
			 the date of the enactment of this Act.
				
